Name: 91/447/EEC: Commission Decision of 29 July 1991 on the organization by Germany of refresher courses for personnel working in the veterinary field (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  employment
 Date Published: 1991-08-28

 Avis juridique important|31991D044791/447/EEC: Commission Decision of 29 July 1991 on the organization by Germany of refresher courses for personnel working in the veterinary field (Only the German text is authentic) Official Journal L 239 , 28/08/1991 P. 0019 - 0022COMMISSION DECISION of 29 July 1991 on the organization by Germany of refresher courses for personnel working in the veterinary field (Only the German text is authentic) (91/447/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), amended by Decision 91/133/EEC (2), and in particular Article 36 thereof, Whereas the German authorities have asked the Commission to entrust the Senatsverwaltung fuer Gesundheit, Berlin, with the organization of refresher courses meeting the requirements laid down in Article 36 of Decision 90/424/EEC; Whereas the arrangements for such an operation should be established and the Community's financial contribution should be determined; Whereas the objectives pursued by such an operation mean that provision should be made for the participation of inspection personnel from other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the competent authority shall be the Senatsverwaltung fuer Gesundheit, Berlin, represented by the Head of Section IV (Veterinary matters, foodstuffs monitoring and pharmacy). Article 2 The competent authority shall undertake: 1. to organize in 1991, 1992, 1993 and 1994 refresher courses for personnel working in the veterinary field. The nature, content and timetable of these courses shall be as set out in the Annex; 2. to reserve half of the places offered for inspection personnel from other Member States. Account shall be taken, in the allocation of places, of a balance between the Member States; 3. to present to the Commission and the Member States meeting within the Standing Veterinary Committee an annual report on the course of the exercise. The first report shall be presented in June 1992. Article 3 The Community's financial contribution is hereby fixed at: - 50 % of the costs incurred by the competent authority for the training of German veterinary officials, - 100 % of the costs incurred by the competent authority for the accommodation and training of inspectors from other Member States. Article 4 1. The costs referred to in the first indent of Article 3 shall be as follows: - instruction costs, - costs of teaching materials (teaching aids, documentation and equipment), - lecturers' travel and subsistence expenses. 2. The costs referred to in the second indent of Article 3 shall include: - the costs referred to in paragraph 1, - the costs incurred in presenting the refresher courses to the competent authorities of the other Member States, - the costs relating to the linguistic assistance necessary for the smooth operation of the courses, - the subsistence expenses of the personnel from the other Member States. Article 5 The Community's financial contribution shall be granted after presentation of the supporting documents. Article 6 Before 30 September 1994, a review of the teaching and financial aspects shall be drawn up by the Commission on the basis of a report to be presented by the competent authority. In the light of experience acquired, a further decision could be adopted with a view to developing and improving the measures carried out. Article 7 This Decision is addressed to Germany. Done at Brussels, 29 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18. ANNEX I NATURE OF COURSES 1. The courses are intended for personnel taking part in inspection operations. They are designed to develop the knowledge of such personnel and, by the pooling of their experience, to strengthen mutual trust. 2. In principle, the courses will last two weeks and be open to about 44 trainees. They will be a mixture of theory and practical exercises. The trainees will also together draw up a report on a subject, the Community importance of which will have become apparent during the course. II 1. MODULE No 1 Milk and milk products The course will include a presentation of Community provisions and some aspects of certain special national features. Particular importance will be accorded to checks for residues (examination and assessment of residues of pesticides, dioxins, heavy metals and pharmaceuticals). A visit to a dairy will be organized to demonstrate the relationship between own inspections and official inspections and the monitoring of the heat treatment for its efficacy. The problems of the sale of raw milk to the consumer will be covered. A demonstration will be given of the theory and practice of the health monitoring of dairy cattle and hygiene in the processing industry. The aspects of transport and inspections in relation to sales will be covered. 2. MODULE No 2 Fishery products, molluscs and crustaceans, aquaculture products The entire course will take place in a German town with a fishing port. The course will include a presentation of Community provisions. With regard to fishery products, molluscs and crustaceans, the course covers the inspection system for enterprises, such as fish auctions, processing companies and cold stores and store rooms. Particular importance will be accorded to checks for toxins and residues (heavy metals and pesticides). Detection methods and the assessment of the results of residue tests will be explained. The course will include a presentation of the system for inspecting fishery products from non-Community countries. As regards aquaculture, the course will include an analysis of farming practices with a view to preventing the outbreak and spread of contagious fish diseases. The problem of residues in aquaculture will be covered. Aspects of animal welfare will be discussed. 3. MODULE No 3 Meat and minced meat products The course will include a presentation of Community provisions. Particular importance will be accorded to checks for residues. The theoretical and practical aspects will be presented and legal assessment will be explained on the basis of selected substances, which are the subject of national monitoring schemes. The inspection procedure set out in Council Directive 90/675/EEC will be demonstrated. Possible effects of the conditions of transport and the slaughter process on the meat will be addressed. III PROVISIONAL TIMETABLE October/November 1991: Fishery products, molluscs and crustaceans, aquaculture products September 1992: Milk and milk products October 1992: Fishery products, molluscs and crustaceans, aquaculture products November 1992: Meat and meat products February 1993: Meat and meat products June 1993: Fishery products, molluscs and crustaceans, aquaculture products November 1993: Milk and milk products February 1994: Meat and meat products June 1994: Milk and milk products FINANCIAL ESTIMATE Four years, nine sessions DM ECU 1. Instruction costs: 131 068 65 534 2. Costs for textbooks and teaching materials: 26 086 13 043 - German language 3 260 - other languages 9 782 3. Lecturers' travel and subsistence expenses 96 520 48 260 4. Costs incurred in presenting the courses to the authorities of the other Member States 26 086 13 043 5. Costs relating to linguistic assistance: 52 174 26 087 6. Subsistence expenses (personnel from other Member States, i.e. DM 150 Ã  22 Ã  10 Ã  9) 297 000 148 500 Community Germany 1. ECU 49 150 ECU 16 383 2. ECU 11 412 ECU 1 630 3. ECU 36 195 ECU 12 065 4. ECU 13 043 5. ECU 26 087 6. ECU 148 500 ECU 284 387 = DM 568 774 ECU 30 078 = DM 60 156